Citation Nr: 1722050	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, with subsequent service in the Navy Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a Board hearing before the undersigned in March 2017.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss.  Unfortunately, the Board finds that additional development must be undertaken before this issue can be adjudicated on the merits.  

The Veteran testified at his March 2017 Board hearing that he served in the Navy as a boatswain's mate assigned to the exterior "deck force," and that he was routinely exposed to acoustic trauma at this time from the naval guns mounted on the front part of the ship.  The Veteran explained that these naval guns were often fired during target practice drills, and that he was not required to wear hearing protection while performing his duties as a boatswain's mate in close proximity to the guns.  In addition, the Veteran testified that he experienced temporary periods of ringing in his ears as well as hearing loss which began in service and persisted into the present day.  

A review of the Veteran's service personnel records confirms that his military occupational specialty was boatswain's mate.  To this point, each branch of the Armed Services has reviewed and endorsed lists of military occupational specialties and the corresponding probability of hazardous noise exposure related to an individual's occupational specialty.  According to these lists, it is highly probable that a boatswain's mate was exposed to hazardous noise.  Accordingly, the Veteran's in-service noise exposure is conceded.

A review of the Veteran's service treatment records reveals that he scored a15/15, bilaterally, on the whispered voice test at the time of his September 1968 Report of Medical Examination at separation from service.  The Board emphasizes that the discharge hearing screening was limited to the whisper voice test and did not include an audiometric evaluation.  Whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (noting that audiometric evaluation is a more precise indicator of hearing problems than whispered voice testing).

A review of the Veteran's service treatment records reveals that he is currently diagnosed as having normal sloping to a moderately-severe sensorineural hearing loss in the right ear, and mild sloping to a severe sensorineural hearing loss in the left ear.  He has been prescribed hearing aids through the VA.  

The Board notes that the Veteran has not been provided a VA examination with regard to his hearing loss claim.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In-service noise exposure has been conceded, and the Veteran has been diagnosed with a current bilateral hearing loss disability.  Accordingly, the low McLendon threshold is met with regard to the Veteran's bilateral hearing loss claim.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c) (4) (2015). 

The Veteran also testified that he served in the Navy Reserve from 1985 to 2005, and that during this time he trained at the firing range (initially without hearing protection, and later with hearing protection) as a member of the security unit during his periods of active duty for training (ACDUTRA).  As such, the RO should ensure that all of the Veteran's Navy Reserve records have been obtained and associated with the claims file, and then review the Veteran's personnel records and compile a list of the dates of the Veteran's ACDUTRA and inactive duty for training (INACDUTRA) periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding Navy Reserve service records and associate them with the claims file.  All attempts to secure these records, as well as any responses received, must be documented in the claims file.  Make as many requests as are necessary to obtain these records and only cease to do so when the Federal department or agency advises that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  If the RO concludes that the records do not exist or that further attempts to obtain them would be futile, then the RO must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).  

2.  Thereafter, review the Veteran's Navy Reserve service personnel records and compile a list of the dates of the Veteran's ACDUTRA and INACDUTRA periods of service.

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service, to include in-service noise exposure. 

In providing the requested opinion, the examiner should address the Veteran's lay statements.  In doing so, the examiner should presume the Veteran is competent to report matters within his own personal knowledge, including exposure to loud noise.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent or greater degree of probability) that that the Veteran's bilateral hearing loss is related to a disease or injury incurred during active duty for training (ACTDUTRA), and whether it is at least as likely as not (50 percent or greater degree of probability) that that the Veteran's bilateral hearing loss is related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In rendering the above requested opinions, the examiner should address the lay statements of record concerning in-service and post-service audiological symptoms.  

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner must provide complete rationales for all conclusions reached.

3.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




